UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7527



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


JUAN PABLO ALVARADO-ACOSTA,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:04-cr-70059-jlk-1)


Submitted:    March 27, 2008                 Decided:   April 2, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juan Pablo Alvarado-Acosta, Appellant Pro Se.       Ronald Andrew
Bassford, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Juan Pablo Alvarado-Acosta appeals the district court’s

order denying his motion filed pursuant to Fed. R. Crim. P. 36,

which the court construed as a motion for reconsideration. We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. United States

v. Alvarado-Acosta, No. 4:04-cr-70059-jlk-1 (W.D. Va. Sept. 28,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -